UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-53510 ARISTA POWER, INC. (Exact name of Registrant as specified in its charter) New York 16-1610794 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1999 Mount Read Blvd Rochester, New York (Address of principal executive offices) (Zip Code) (585) 243-4040 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant has been required to submit and post such files).* Yes¨ No¨ * Registrant is not yet required to submit Interactive Data Files pursuant to Rule 405 of Regulation S-T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of November 8, 2011, the Registrant had outstanding 227,555,890 shares common stock, $0.0001 par value. ARISTA POWER INC. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets as ofSeptember 30, 2011 (Unaudited) and December 31, 2010 1 Unaudited Condensed Statements of Operations for the Three and Nine MonthsEnded September 30, 2011 and 2010 2 Unaudited Condensed Statements of Cash Flows for the Nine Months Ended September30,2011 and 2010 3 Unaudited Statement of Stockholders' Equity throughSeptember 30,2011 4 Notes to Unaudited Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 Exhibits PART I – FINANCIAL INFORMATION Item1. Financial Statements and Notes ARISTA POWER,INC. Balance Sheets September 30, December 31, (Unaudited) ASSETS Current assets Cash $ $ Accounts Receivable(less allowance for doubtful accounts of $0 at September 30, 2011 and December 31, 2010) Prepaid expenses and other current assets Inventory Total current assets Intangible assets, net Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Line of credit 0 Customer deposits Accrued liabilities Current portion of long term debt 0 Total current liabilities Long term liabilities Long term debt 0 Total long term liabilities 35,975 0 Total liabilities Stockholders' equity Preferred stock, 5,000,000 shares authorized, $0.0001 par value; none issued or outstanding at September 30, 2011 or December 31, 2010 0 0 Common stock, 500,000,000 shares authorized, $0.0001 par value;and 227,500,313 and 145,125,887 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Deficit accumulated ) Total stockholders' equity ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the financial statements. 1 ARISTA POWER, INC. Statements of Operations (Unaudited) Three Months Three Months Nine Months Nine Months Ended September 30, Ended September 30, Ended September 30, Ended September 30, Sales $ $ Cost of Goods Sold Gross Loss ) Operating Expenses/(Income): Research and development expenses $ Selling, general and administrative expenses Gain arising from debt extinguishment ) Total expenses Loss from operations ) ) Non-operating revenue/(expense) Interest income/(expense) ) Net loss before income taxes ) ) Income taxes 0 0 Net loss $ $ $ ) $ ) Net loss per common share - basic and diluted ) Weighted average number of common shares outstanding - basic and diluted The accompanying notes are an integral part of the financial statements. 2 ARISTA POWER,INC. Statements of Cash Flows (Unaudited) Nine Months Ended September 30, Nine Months Ended September 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization and depreciation expense Stock-based compensation Financing fees- issuance of warrants, non-cash Stock issued for services and rent Extinguishment of line of credit debt ) 0 Changes in operating assets and liabilities: (Increase)/decreasein prepaid expenses and other current assets (Increase) in trade accounts receivable ) Decrease/(increase) in inventory ) (Decrease)/increase in customer deposits (Decrease)/Increase in trade accounts payable and accrued liabilities Net cash provided by/(used in) operating activities ) ) Investing Activities Acquisition of fixed assets ) ) Net cash used in investing activities ) ) Financing activities Proceeds from issuance of common stock Borrowings on line of credit and long term debt, net of repayments Net cash provided by financing activities Increase (decrease) in cash ) Cash – beginning of period Cash – end of period $ $ Supplemental Information: Income Taxes Paid/(Tax credits received) $ 0 $ ) Interest Paid $ $ The accompanying notes are an integral part of the financial statements. 3 ARISTA POWER,INC. Statement of Stockholders’ Equity (Unaudited) Number of Shares Par Value Additional Paid-In Capital Accumulated Deficit Total Stockholders' Equity Balance, December 31, 2010 $ $ $ ) $ ) Issuance of common stock $ $ $ Issuance of common stock for rent and services $ 58 $ $ Issuance of warrants with private placements $ $ Stock option expense $ $ Net loss for quarter $ ) $ ) BalanceMarch 31, 2011 $ $ $ ) $ Issuance of common stock $ $ $ Issuance of common stock for rent and services $ 15 $ $ Issuance of warrants with private placements $ $ Stock option expense $ $ Net loss for quarter $ ) $ ) BalanceJune 30, 2011 $ $ $ ) $ ) Issuance of common stock $ $ $ Issuance of common stock for rent and services $ 15 $ $ Issuance of warrants with private placements $ $ Stock option expense $ $ Net loss for quarter $ ) $ ) Balance September30, 2011 $ $ $ ) $ The accompanying notes are an integral part of the financial statements. 4 ARISTA POWER, INC. Notes to The Financial Statements Nine-Month Period ended September 30, 2011 (Unaudited) Note 1 – Description of Business and Summary of Significant Accounting Policies Description of Business Arista Power, Inc. (the “Company” or “Arista Power”) was incorporated on March 30, 2001 in the State of New York as Future Energy Solutions, Inc. and in November 2008 changed its name to WindTamer Corporation. In May 2011, the Company changed its name to Arista Power, Inc.The name change more accurately reflects the broadening of the Company’s focus beyond the WindTamer® brand and entry into areas within the energy storage and power management industries.The Company is a developer, manufacturer, and supplier of energy storage systems, power management systems, and wind turbines, and a supplier of solar energy systems. Basis of Preparation The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q.Accordingly, they do not include all of the information required by GAAP for complete annual financial statement presentation. In the opinion of management, all adjustments (consisting only of normal and recurring adjustments) necessary for a fair presentation of the results of operations have been included in the accompanying unaudited condensed financial statements.Operating results for the three and nine-month periods ended September 30, 2011 are not necessarily indicative of the results to be expected for other interim periods or the full fiscal year.These financial statements should be read in conjunction with the financial statements and accompanying notes contained in the Arista Power, Inc. (then WindTamer Corporation) Form 10-K for the fiscal year ended December 31, 2010. Method of Accounting The accompanying financial statements have been prepared in accordance with GAAP.Arista Power, Inc. maintains its books and prepares its financial statements on the accrual basis of accounting. The Company operated as a development stage enterprise until June 30, 2010, as substantially all of its efforts were planning, raising capital, research and development, and developing markets for its products. Effective July 1, 2010, the company exited development stage, as it shifted its efforts toward product commercialization and sale.As a result, the financial statements of the Company are no longer prepared in accordance with the accounting and reporting principles prescribed by Accounting Standards Codification (ASC) 915, “Development Stage Entities”. 5 Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Cash and Cash Equivalents For financial statement presentation purposes, the Company considers all short-term, highly liquid investments with original maturities of three months or less to be cash and cash equivalents.The Company maintains its cash and cash equivalents in bank deposit accounts, which at times may exceed federally insured limits. The Company believes it is not exposed to any significant credit risk as a result of any non-performance by the financial institutions. Inventory Inventory consists primarily of parts and subassemblies for Power on Demand systems, wind turbines and solar photovoltaic (“PV”) systems, and is stated at the lower of cost or market value.The Company capitalizes applicable direct and indirect costs incurred in the Company’s manufacturing operations to bring its products to a sellable state.The inventory as of September 30, 2011 consisted of raw materials amounting to $232,769 and work-in-process amounting to $166,398. Inventory is reviewed quarterly to determine the need for an excess and obsolete inventory reserve.As of September 30, 2011, no such reserve was necessary. Fixed Assets Fixed assets are recorded at cost.Depreciation is on a straight line basis over the shorter of the estimated useful lives or the related lease for leasehold improvements.Leasehold improvements for space leased on a month-to-month basis are expensed when incurred. Expenditures for renewals and betterments are capitalized.Expenditures for minor items, repairs and maintenance are charged to operations as incurred. Any gain or loss upon sale or retirement due to obsolescence is reflected in the operating results in the period the event takes place. Intangible Assets Intangible assets consist of costs associated with the application and acquisition of the Company’s patents and trademarks. Patent application costs are capitalized and amortized over the estimated useful life of the patent, which generally approximates its legal life. Impairment of Long-Lived Assets Long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable.Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to future net undiscounted cash flows expected to be generated by the asset, including its ultimate disposition.If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the fair value of the assets.Fair value is determined based on discounted cash flows or appraised values, depending on the nature of the assets. For the nine months ended September 30, 2011, the Company impaired assets totaling $17,453. For the year ended December 31, 2010, the Company impaired leasehold improvements totaling $86,765 as a result of a moving its corporate headquarters from Geneseo, New York to a larger location in Rochester, New York. Fair Value of Financial Instruments The carrying amount of cash, accounts payable and accrued expenses are reasonable estimates of their fair value due to their short maturity. 6 Revenue Recognition Revenue is recognized when all of the following conditions are satisfied:(1) there is persuasive evidence of an arrangement; (2) the service or product has been provided to the customer; (3) the sale price to be paid by the customer is fixed or determinable; and (4) the collection of the sale price is reasonably assured.Amounts billed and/or collected prior to satisfying our revenue recognition policy are reflected as customer deposits. Research and Development Costs All costs related to research and development are expensed when incurred, unless these costs have an alternative future value to research and development, in which case they are capitalized.Research and development costs consist of expenses to enhance the WindTamer® wind turbine design, and costs associated with the development of the Company’s Power on Demand system, including an integral part of the Power on Demand system, the inverter, and the Mobile Renewable Power Station.Specifically, these costs consist of labor, materials, and consulting. Warranty Costs The Company’s standard warranty on each Power on Demand system, wind turbine, and solar system sold protects against defects in design, material, and workmanship under normal use for varying periods, based upon the product sold. Several warranties have specific additional terms and conditions.The Company provides for estimated cost of warranties at the time the revenue is recognized.Factors that affect the warranty reserve are projected cost of repair and/or replacement, component life cycles, manufacturer’s warranty on component parts, and limited historical data. These estimates are reviewed quarterly and are updated as new information becomes available. The impact of any change in estimates will be taken into account when analyzing future warranty reserve requirements. Stock-Based Compensation The Company accounts for stock option awards granted under the Company’s Equity Incentive Plan in accordance with ASC 718. Under ASC 718, compensation expense related to stock-based payments is recorded over the requisite service period based on the grant date fair value of the awards.Compensation previously recorded for unvested stock options that are forfeited is reversed upon forfeiture.The Company uses the Black-Scholes option pricing model for determining the estimated fair value for stock-based awards. The Black-Scholes model requires the use of assumptions which determine the fair value of stock-based awards, including the option’s expected term and the price volatility of the underlying stock. The Company’s accounting policy for equity instruments issued to consultants and vendors in exchange for goods and services follows the provisions of ASC 505-50.Accordingly, the measurement date for the fair value of the equity instruments issued is determined at the earlier of (i)the date at which a commitment for performance by the consultant or vendor is reached or (ii)the date at which the consultant’s or vendor’s performance is complete. In the case of equity instruments issued to consultants, the fair value of the equity instrument is recognized over the term of the consulting agreement. Income Taxes The Company accounts for income taxes using the asset and liability approach, which requires recognition of deferred tax liabilities and assets for the expected future tax consequences of temporary differences between the carrying amounts and the tax basis of such assets and liabilities.This method utilizes enacted statutory tax rates in effect for the year in which the temporary differences are expected to reverse and gives immediate effect to changes in income tax rates upon enactment.Deferred assets are recognized, net of any valuation allowance, for temporary differences and net operating loss and tax credit carry forwards.Deferred income tax expense represents the change in net deferred assets and liability balances. 7 Basic and Diluted Loss Per Share Basic earnings per share reflect the actual weighted average of shares issued and outstanding during the period.Diluted earnings per share are computed including the number of additional shares that would have been outstanding if dilutive potential shares had been issued.In a loss year, the calculation for basic and diluted earnings per share is considered to be the same, as the impact of potentially issued common shares would be anti-dilutive. As of September 30, 2011 there were 7,113,000 stock options and 32,692,500 warrants outstanding that, upon exercise, could dilute future earnings. Reclassifications Certain prior year amounts have been reclassified to conform to the current year presentation. Note 2 - Going Concern The financial statements have been prepared assuming that the Company will continue as a going concern. The Company exited development stage during the quarter ended September 30, 2010 and had recognized minimal revenues prior to that date. Since its formation, the Company has incurred a cumulative net loss of ($19,063,914).The minimal sales volumes to date and recurring losses from operations raise substantial doubt about the Company’s ability to continue as a going concern. Continuation of the Company is dependent on achieving sufficiently profitable operations and obtaining additional financing. From 2007 through 2010, the Company raised approximately $4.1 million through multiple private placement offerings at varying prices.The Company yielded $1.67 million from the exercise of 33.4 million stock options for the year ended December 31, 2009.The Company established a $1.0 million line of credit with First Niagara Bank on April 26, 2010. On March 17, 2011, the Company received written notice from the Guarantors of the loan agreement (two Company officers and one shareholder) that the Guarantors were required by First Niagara Bank to repay the $1.0 million principal balance of the Company’s line of credit.The Company has no liability to the Guarantors as a result of the repayment by the Guarantors of the line of credit.Other than accrued interest and applicable fees, which have been fully repaid, the Company had no liability to the Lender under the line of credit. As a result of this debt extinguishment, the Company recorded a $1.0million non-cashgain during the three months ended March 31, 2011. During March, May, July and August 2011, the Company raised $927,500, $245,000, $1,295,000 and $385,000, respectively, through private placement sales of “units” that included shares of commons stock and a warrant to purchase common stock.This working capital is not expected to be sufficient to fund operational growth, and the Company expects to need to raise additional capital.There can be no assurance that the Company will continue to be able to raise sufficient capital, at terms that are favorable to the Company or at all, to fund operations. Note 3 – Long-lived Assets The following table summarizes the Company’s long-lived assets as of September 30, December 31, Property and equipment Equipment $ $ Leasehold Improvements 0 Furniture and fixtures Software Product Tooling Total property and equipment before accumulated depreciation Less accumulated depreciation ) Total property and equipment $ $ 8 Intangible assets Patents $ $ Trademark Total intangible assets before accumulated amortization Less accumulated amortization ) Total intangible assets $ $ During the nine months ended September 30, 2011, the Company impaired assets totaling $17,453. Note 4 – Debt In April 2010, the Company established a $1.0 millionline of credit with First Niagara Bank to provide the Company with liquidity.The facility was secured by the guarantees of two officers of the Company and one shareholder of the Company. The line of credit interest rate was at prime rate, plus 0%, but at no time would the applicable interest rate be less than 3.25%. The borrowings under the loan agreement were secured by limited guarantees provided by two of our officers, William Schmitz and Molly Hedges, and one of our shareholders, Michael Hughes.The guarantees were supported by cash collateral accounts maintained by the individuals at First Niagara Bank. Additionally, Gerald Brock, a former director of the Company, granted the guarantors the right to sell 20,000,000 of his shares of our common stock in the event they were required to pay under the guarantees.Mr. Brock pledged his 20,000,000 shares of the Company’s common stock owned by him as security for his obligations to the guarantors. In connection with the guarantees, the Company issued to Mr. Brock and the guarantors warrants to purchase an aggregate of 29,000,000 shares of our common stock at $0.25 per share.The warrants have a term of 10 years, with a six-month incremental vesting schedule in tranches of 25% of the shares under each warrant from the date of issue. As of September 30, 2011, 14,500,000 of these warrants have vested. On February 26, 2011, the Company received a notice of potential opportunity to cure default from First Niagara Bank, which included a demand payment for interest due of $10,976 as of February 23, 2011 under the Company’s loan agreement.The notice provided that if the events of default were not cured by March 4, 2011, First Niagara Bank, at its sole discretion, could accelerate or demand payment in full of the obligations and take all enforcement actions or otherwise implement remedies under the applicable loan agreements.The default was not cured by the Company by March 4, 2011.Pursuant to the loan agreement, the interest rate under the line of credit had increased by 6% to 9.25% as of the date of the notice.OnMarch 12, 2011, the Company received a demand notice from First Niagara Bank, demanding payment for full indebtedness to the bank including line of credit principal and interest of $1,012,421, and credit card debt of $25,351 by no later than March 17, 2011.On March 17, 2011, the Company received written notification from the guarantors of the loan agreement that the guarantors were required by the lender, and did, on March 17, 2011, repay the $1.0 million principal balance of the Company’s working capital revolving line of credit with the Lender.The Company has no liability to the guarantors as a result of the repayment by the guarantors of the line of credit, and accordingly, the Company recorded a $1.0 million gain on the extinguishment of the line of credit debt during the three months ending March 31, 2011.Other than accrued interest and applicable fees, which have been fully repaid, the Company had no liability under the line of credit. On August 24, 2011, the Company purchased a truck for $44,748, financed with a loan from Canandaigua National Bank.The loan is guaranteed by William Schmitz, CEO of the Company, has a 60 month term, and carries a 4.99% annual interest rate. Monthly payments are $844. Annual maturities of debt are as follows: $ 9 Note 5 – Stockholders’ Equity During the nine months ended September 30, 2011, approximately 874,000 shares of our common stock, totaling approximately $168,000, were issued to several vendorsin exchange for services which included 332,000 shares of our common stock issued to the Company’s landlord of its Rochester, New York headquarters for base rent payments and 30,000 shares of our common stock issued to the Company’s former landlord as a settlement in lieu of future rental payment. During March 2011, the Company sold 53 “units” in a private placement that yielded $927,500, and in May 2011, the Company raised $245,000 with the sale of 14 “units”.In a July 2011 private placement, the Company sold 74 “units”, which yielded $1,295,000, andin August 2011 the Company sold an additional 22 “units” for $385,000. Each unit consisted of 500,000 shares of common stock, and a warrant to purchase 17,500 shares of common stock at $.50 per share. The warrants fully vest two years from the date of the unit purchase, and have a ten-year term. Note 6 – Stock Based Compensation The Company has established the 2008 Equity Incentive Plan, which is a shareholder-approved plan that permits the granting of stock options and restricted stock to employees, directors and consultants. The 2008 Equity Incentive Plan originally provided for the issuance of up to 8,000,000 shares of common stock of which 1,000,000 shares are available for grant as Incentive Stock Options.The exercise price for options awarded is no less than 100% of the fair market value of the common stock on the day of grant.The options generally vest either immediately on the date of grant or 1 to 3 years from the date of grant.On December 30, 2009, the Board of Directors approved an amendment to increase the number of shares available for award under the plan from 8,000,000 to 16,000,000, and this amendment was approved by the Company’s shareholders at its Annual Meeting on April 28, 2010. Management has valued the options at their date of grant utilizing the Black Scholes option pricing model.Prior to the fourth quarter of 2009, there was not a public market for the Company shares.Accordingly, the fair value of the underlying shares was determined based on recent transactions by the Company to sell shares to third parties and other factors determined by management to be relevant to the valuation of such shares.Beginning in the fourth quarter of 2009, the quoted price for the Company’s shares on the OTCBB was used to value the underlying shares.Expected volatility is based upon a weighted average historical volatility of peer companies operating in a similar industry.The risk-free interest rate is based on the implied yield available on U.S. Treasury issues with an equivalent term approximating the expected life of the options depending on the date of the grant and expected life of the options.The expected life of options used was based on the contractual life of the option granted.The Company determined the expected dividend rate based on the assumption and expectation that earnings generated from operations are not expected to be adequate to allow for the payment of dividends in the near future.The following weighted-average assumptions were utilized in the fair value calculations for options granted: NineMonths Ended NineMonths Ended September30, September 30, Expected dividend yield 0 % 0 % Expected stock price volatility 95-98 % 86-93 % Risk-free interest rate 2.9-4.19 % 1.14-4.06 % Expected life of options 2.8-10 Years 1.5-10 Years The following table summarizes the status of the Company’s aggregate stock options granted: Number of Shares Remaining Options Weighted Average Exercise Price Weighted-Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding at January 1, 2011 $ Options granted during 2011 $ Options cancelled during 2011 ) $ Outstanding at September30, 2011 $ $ Exercisable at September 30, 2011 $ $ 10 The weighted average fair value of options granted during nine months ended September30, 2011 was approximately $.20 ($.28 for the nine months ended September30, 2010).During the nine months ended September 30, 2010, 2,088,333 options were granted, and no options vested or expired. There were no options exercised for the nine months ending September 30, 2011 or 2010. The following table summarizes the status of the Company’s restricted share awards: Restricted Shares Number of Restricted Shares Weighted Average Fair Value at Grant Date Outstanding at January 1, 2011 $ Vested at September 30, 2011 $ The aggregate expense associated with the restricted stock awards is $630,943, of which $104,192 was expensed in 2010 and $526,751 was expensed during the nine months ended September 30, 2011.On March 30, 2011, the Compensation Committee of the Company’s Board of Directors approved a change in the vesting date for restricted stock held by certain employees from April 1, 2011 to August 1, 2011. On July 29, 2011, the Compensation Committee of the Company’s Board of Directors approved an amendment to change the vesting date of these restricted shares to March 1, 2012.A total of 1,119,388 shares vested on April 1, 2011, and the remaining 3,387,349 shares are scheduled to vest on March 1, 2012. The expense associated with the restricted stock grants has been recorded over the remaining requisite period through April 1, 2011 or March 1, 2012, respectively. Note 7 – Warrants Management has valued warrants at their date of issue utilizing the Black Scholes option pricing model. The risk-free interest rate is based on the implied yield available on U.S. Treasury issues with an equivalent term approximating the expected life of the warrants depending on the date of the issue and their expected life.The expected life of warrants used was based on the term of the warrant.The Company determined the expected dividend rate based on the assumption and expectation that earnings generated from operations are not expected to be adequate to allow for the payment of dividends in the near future.The following weighted-average assumptions were utilized in the fair value calculations for warrants granted: Nine Months Ended Nine Months Ended September 30, 2011 September 30, 2010 Expected dividend yield 0 % 0 % Expected stock price volatility 95-98 % 86 % Risk-free interest rate 2.91-4.24 % % Expected life of warrants 8.8-9.9 years 9.6 years The following table summarizes the status of the Company’s warrants granted: Number of Shares Remaining Warrants Weighted Average Exercise Price Weighted-Average Remaining Contractual Term Aggregate Intrinsic Value Outstanding at January 1, 2011 $ Warrants granted during 2011 $ Warrants expired/cancelled during 2011 0 Outstanding at September 30, 2011 $ $
